COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §               No. 08-20-00177-CV

  IN THE MATTER OF THE                            §                 Appeal from the

  EXPUNCTION OF C.W.                              §                34th District Court

                                                  §             of El Paso County, Texas

                                                  §              (TC# 2020DCV1494)


                                        JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss this appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order Appellant pay all costs of this appeal, and this decision be certified

below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.